Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an RCE with amendment filed on 20 May 2022.	
2.	Claim 10 has been cancelled.
3.	Claims 1-9 and 11-20 are currently pending and rejected.

               Responses to the Argument

4.	The applicant’s arguments filed on 20 May 2022 are moot in view of new ground of rejection rendered.	

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Wei et al. (US patent No. 10635541), hereinafter Wei,  

In regard to claim 1: 
receiving, by a server, a plurality of request to retrieve a first data object from a plurality of client devices, each client device operated by a unique user of a plurality of users (Wei, col 15, lines 54-61, col 2, lines 57-61).
generating a plurality of unique data objects based on the requested first data object, each unique data object associated with the unique user of each client device (Wei, col 16, lines 40-45, col 11, lines 35-45).
and providing for each client device access to the unique data object associate with the unique user (Wei, col 17, lines 35-38).
In regard to claim 2:  
wherein at least two or more of the plurality of client devices are provided access to each respective unique data object during overlapping time periods (Wei, col 3, lines 57-60).
In regard to claim 3: 
wherein each client device is provided access to the respective unique data object only (Wei, col 3, lines 55-60).
In regard to claim 4: 
wherein at least the first data object is disassembled into data fragments and the data fragments are stored in a plurality of different data storage locations (Wei, col 14, lines 10-25).
In regard to claim 5: 
further comprising, in response to receiving one or more of the plurality of requests, retrieving data access information corresponding to the first data object, the data access information comprising the associations of the first data object with the plurality of unique data objects and the associations of the plurality of unique with the plurality of users (Wei,, col 3, lines 37-41).
In regard to claim 6: 
wherein the data access information further comprises data indicative of a plurality of actions performed by the plurality of client devices with respect to the first data object, wherein the plurality of actions comprises actions performed on one or more of: the first data object and each of the plurality of unique data objects (Wei, col 3, lines 37-41). 
In regard to claim 7: 
wherein the data access information comprises a first data object identifier, wherein the method further comprises: translating the first object data identifier into a plurality of unique data object identifiers corresponding to the plurality of unique data objects; and storing the plurality of unique data object identifiers in association with the plurality of users in the data access information (Wei, col 11, lines 38-41). 
In regard to claim 8: 
further comprising monitoring activity over the server with respect to the first data object based, in part, on the data access information (Wei, col 8, lines 32-40). 
In regard to claim 9: 
receiving, by a server from a first client device operated by a first user, a request to retrieve the first data object (Wei, col 15, lines 54-61, col 2, lines 57-61).
 in response to receiving the request from the first client device, retrieving, by the server, a second data object associated with the first user and with the first data object (Wei, col 15, lines 3-14). 
and providing the first client device access to the second data object receiving, by the server from a second client device operated by a second user, a request to retrieve the first data object (Wei, col 3, lines 37-41).
in response to receiving the request from the second client device, retrieving, by the server, a third data object associated with the second user and with the first data object (Wei, col 2, lines 43-50).
and providing the second client device access to the third data object (We, col 15, lines 23-33).
In regard to claim 11: 
wherein the first and second client devices access the first and second data objects, respectively, during overlapping time periods (Wei, col 2, lines 57-62).
In regard to claim 12: 
wherein the first data object is associated with data access information, the data access information comprising a first data object identifier corresponding to the first data object and a second data object identifier corresponding to the second data object and associated with the first user (Wei, col 8, lines 5-20).  
In regard to claim 13: 
further comprising, in response to receiving the request to retrieve the first data object: accessing data access information corresponding to the requested first data object; and determining whether the second data object exists (Wei, col 10, lines 7-23).  
In regard to claim 14: 
further comprising, if the second data object does not exist, generating a second data object based on the first data object, and associating the second data object with first data object and the first user (Wei, col 7, lines 40-56).
In regard to claim 15: 
one or more storage locations configured to store the first data object and a plurality of unique data objects, the first data object being stored in association with the plurality of unique data objects and the plurality of unique data objects are stored in association with a unique user with a plurality of users (Wei, col 5, lines 36-51).
a plurality of client devices comprising one or more processors, each client device operated by one of the unique user of the plurality users (Wei, col 8, lines 6-20). 
a secure platform comprising one or more processors and coupled to the one or more storage locations, the secure platform configured to: receive a request to retrieve the first data object from a first client device of the plurality of client devices (Wei, col 15, lines 54-61, col 2, lines 57-61).
in response to receiving the request from the first client device, retrieve a second data object of the plurality of data objects associated with the first data object and associated with a first user of the plurality of users (Wei, col 2, lines 43-50).
and provide the first client device access to the second data object (Wei, col 17, lines 35-38).
In regard to claim 16: 
wherein the plurality of client devices comprises a second client device, the server further configured to: receive a request to retrieve the first data object from a second client device; in response to receiving the request from the second client device, retrieve a third data object associated with the first data object and associated with a second user; and provide the second client device access to the third data object (Wei, col 3, lines 37-41). 
In regard to claim 17: 
wherein the one or more storage locations are configured to store a plurality of first data objects and corresponding data access information, each comprising a first data object identifier corresponding to a respective first data object, a respective plurality of unique data object identifiers associated with the first data object identifier, each unique data object identifier associated with a user of the plurality of users (Wei, col 11, lines 38-41).
In regard to claim 18: 
wherein the one or more storage locations are configured to store a plurality of first data objects and corresponding data access information, each comprising a first data object identifier corresponding to a respective first data object, a respective plurality of unique data object identifiers associated with the first data object identifier, each unique data object identifier associated with a user of the plurality of users (Wei,, col 3, lines 37-41).
In regard to claim 19: 
wherein the data access information further comprises data indicative of a plurality of actions performed with respect to the respective first data object, wherein the plurality of actions comprises actions performed by the plurality of client devices on one or more of: the respective first data object and each of the plurality of unique data objects (Wei, col 3, lines 37-41). 
In regard to claim 20: 
wherein the server is further configured to monitoring activity over the server with respect to each of the first data objects based, in part, on the corresponding data access information (Wei, col 8, lines 32-40).

   Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890